Citation Nr: 0822637	
Decision Date: 07/10/08    Archive Date: 07/14/08	

DOCKET NO.  06-03 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
VARO in Waco, Texas, that granted service connection for 
bilateral hearing loss and assigned a zero percent 
noncompensable disability evaluation, effective April 23, 
2001.  A review of the record reveals that service connection 
is also in effect for tinnitus, with a 10 percent rating in 
effect.

In accordance with the provisions of 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900 (c) (2007), this case has been advanced on 
the Board's docket for good cause shown.

For reasons which will be set forth below, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified as further 
action is required.


REMAND

In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, 38 U.S.C.A. § 5103 (a) notice 
requires that VA notify the veteran of the following:  (1) 
the claim is to be supported with evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  As the 
veteran has not received sufficient notice under Vasquez, 
such notice should be provided.

A review of the evidence of record reveals the last 
audiometric examination accorded the veteran by VA was in 
November 2005.  The veteran's accredited representative asks 
that a more current examination be scheduled.  The veteran 
and his representative claim that the hearing loss has 
worsened since the 2005 examination.  The Board agrees that a 
more current examination is necessary at this time.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The veteran should be accorded the 
revised duty to assist notice.  The 
notice letter must explain what evidence 
is required to demonstrate the worsening 
of the service-connected hearing loss and 
the impact of that worsening on the 
veteran's occupational and daily life.

2.  When the above is completed and any 
available evidence identified by the 
veteran is obtained, the entire claims 
file must be made available to a VA 
examiner knowledgeable in audiology.  The 
examiner should conduct an audiological 
examination of the veteran for the 
purpose of determining the current degree 
of severity of any bilateral hearing loss 
and its impact upon the veteran's ability 
to function in his daily life.  

3.  Thereafter, the claim should be 
readjudicated.  If the claim is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



